Citation Nr: 1501739	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).

Subsequently, in a March 2010 rating decision, the RO granted the Veteran a temporary evaluation of 100 percent for his service-connected PTSD, from December 23, 2009 to February 1, 2010, because of hospital treatment in excess of 21 days.  Thus, he is receiving the maximum benefit for that time period.

A review of the record shows that the Veteran submitted a claim of service connection for a liver condition in July 2005.  To date, the RO has not addressed this claim and it is referred for appropriate action.  The Board notes that service connection for hepatitis C has previously been denied.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case.

A review of the claims file shows that the Veteran's last examination for his service-connected PTSD was in April 2008, over six years ago.  In an August 2009 statement, the Veteran noted that his medication had been increased because of continuous panic attacks.  In a November 2014 statement, the Veteran's representative indicated that the Veteran's disability had increased in severity.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new psychiatric examination would assist in fully and fairly evaluating the Veteran's claim for an increased initial rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Lastly, relevant ongoing VA treatment records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since February 2010.  

2.  Thereafter, schedule the Veteran for another VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.  The examiner should identify the symptomatology associated with the Veteran's PTSD, to include the impact the Veteran's PTSD has on his occupational and social impairment. 

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

